Case 4:19-cv-00415-ALM Document 68 Filed 06/19/20 Page 1 of 4 PageID #: 2039



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA,              )
         Plaintiff,                     )
                                        )
          v.                            )
                                        )                Case No. 4:19-cv-00415
 ALEXANDRU BITTNER,                     )
          Defendant.                    )
 _______________________________________)

        UNITED STATES’ NOTICE OF INTENT TO OFFER CERTIFIED RECORDS

        The United States intends to offer into evidence the certified records as follows:

        1.     IRS transcripts of Alexandru Bittner’s accounts for his Form 1040 liabilities for

tax periods 1990, 1991, 1997, 1998, 1999 and 2000.

        2.     Certified Transcripts of the 2007-2011 FBAR assessments against Alexandru

Bittner (labeled DOJ 718-723).

        3.     Certified Transcript of the aggregate amount due of the 2007-2011 FBAR

assessments against Alexandru Bittner as of October 22, 2018 (labeled DOJ 711, 714).

        4.     Certificate of Formation of Romark Management LLC, filed with the Office of

the Secretary of the State of Texas on September 27, 2011.

        5.     Certificate of Formation of SunTex Investments LLC, filed with the Office of the

Secretary of the State of Texas on September 27, 2011.

        6.     Nevada Secretary of State records of entity information for ROCALTEX LLC

        7.     U.S. Embassy in Romania Registration Form.

        8.     U.S. Embassy in Romania American Citizen Services eNewsletter from March

2011.
Case 4:19-cv-00415-ALM Document 68 Filed 06/19/20 Page 2 of 4 PageID #: 2040



        9.     U.S. Embassy in Romania American Citizen Services eNewsletter from April

2011.

        10.    A screenshot of the U.S. Embassy in Romania website

(http://romania.usembassy.gov/acs/taxes.html) from December 3, 2009, from WayBack Machine

(www.web.archive.org), with linked attachment “Federal Tax Information for U.S. Taxpayers

Living Abroad.”

        11.    A screenshot of the U.S. Embassy in Romania website

(www.usembassy.ro/InfoA/service.htm) from June 3, 2004, from WayBack Machine

(www.web.archive.org)) with linked attachment of the word registration form.

        12.    A screenshot of the U.S. Embassy in Romania website

(www.usembassy.ro/InfoA/service.htm) from September 8, 2005, from WayBack Machine

(www.web.archive.org) with linked attachment of the word registration form.

        13.    A screenshot of the U.S. Embassy in Romania website (www.usembassy.ro/)

from March 4, 2008, from WayBack Machine (www.web.archive.org) with linked attachment of

the word registration form.

        The United States has provided copies of these documents to defendant. The above

documents are listed in numerical order that does not correspond to their exhibit number on the

United States’ Exhibit List.




                                                2
Case 4:19-cv-00415-ALM Document 68 Filed 06/19/20 Page 3 of 4 PageID #: 2041



Dated: June 19, 2020                     RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General


                                          /s/ Herbert W. Linder
                                         HERBERT W. LINDER
                                         Ohio Bar No. 0065446
                                         Attorney, Tax Division
                                         U.S. Department of Justice
                                         717 N. Harwood St., Suite 400
                                         Dallas, Texas 75201
                                         Phone: (214) 880-9754
                                         Fax (214) 880-9741
                                         herbert.w.linder@usdoj.gov

                                         ATTORNEYS FOR UNITED STATES




                                     3
Case 4:19-cv-00415-ALM Document 68 Filed 06/19/20 Page 4 of 4 PageID #: 2042



                               CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that service of the foregoing Notice of Intent to Offer

Certified Records has been made on June 19, 2020, by the Clerk’s ECF filing system to:

              CLARK HILL STRASBURGER
              Farley P. Katz
              Rachael Rubenstein
              2301 Broadway St.
              San Antonio, Texas 78209

       IT IS ALSO HEREBY CERIFIED that the copies of the documents referenced in this

Notice were sent on June 19, 2020, by overnight mail to:

              CLARK HILL STRASBURGER
              Farley P. Katz
              Rachael Rubenstein
              2301 Broadway St.
              San Antonio, Texas 78209


                                     /s/ Herbert W. Linder
                                    HERBERT W. LINDER




                                               4
